Citation Nr: 0027769	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  93-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that held that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for a bilateral shoulder 
disability.  

A February 1995 Board decision found that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a bilateral shoulder disability and 
remanded the appeal.  The Board remanded the appeal again in 
April 1997 and March 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A chronic right shoulder disability was not manifested 
during service, arthritis of the right shoulder was not shown 
within one year after discharge from service, and a currently 
manifested right shoulder disability is not related to active 
service.

3.  A chronic left shoulder disability was not manifested 
during service, arthritis of the left shoulder was not shown 
within one year after discharge from service, and a currently 
manifested left shoulder disability is not related to active 
service.



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated during active service and service incurrence of 
arthritis of the right shoulder may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  A left shoulder disability was not incurred in or 
aggravated during active service and service incurrence of 
arthritis of the left shoulder may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served ninety (90) days or more during a period of war and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a condition is not shown to be chronic during service 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The record reflects that there is substantial competent 
medical evidence indicating that the veteran currently has 
bilateral shoulder disability.  Service medical records 
reflect that the veteran was seen with complaints regarding 
his shoulders, although chronic disability of the shoulders 
was not shown during service.  Post service medical records 
reflect the veteran's ongoing complaints with respect to his 
shoulders and current medical evidence has related the 
veteran's currently manifested bilateral shoulder disability 
to the veteran's complaints.  In Savage v. Gober, 10 Vet. 
App. 488, 495-98, it was held that where a condition is noted 
during service and there is continuity of symptomatology 
subsequent to service, with competent medical evidence 
relating current disability to the veteran's post service 
symptoms, a claim is well grounded.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
bilateral shoulder disability is well grounded.

The veteran has been afforded a VA examination and an opinion 
has been obtained from a board-certified orthopedic surgeon 
following review of all of the records.  VA treatment records 
as well as private treatment records have been obtained or 
attempts have been made to obtain all possible records.  The 
veteran has submitted multiple statements as well as lay 
statements.  There is no indication that any additional 
relevant evidence is available.  The Board concludes that all 
relevant evidence that may be developed has been developed 
and that there is no further duty to assist the veteran in 
the development of his claim.

A July 1952 service medical record indicates that the veteran 
had a sprain of the right shoulder.  In November 1952 the 
veteran was seen with complaints of bilateral shoulder pain.  
The diagnosis was questionable rheumatic element.  A December 
1952 service medical record indicates that the veteran had 
multiple complaints.  It reflects that the veteran was 
physically normal and his numerous symptoms were extremely 
common and he, because of functional instability, persisted 
in misinterpreting his symptoms.  In January 1953 the veteran 
was seen with complaints that included shoulder pain.  A 
record indicates that he had muscle pain in the left shoulder 
and it was requested that he be permitted to receive heat 
treatment daily for 10 days.  The report of the veteran's 
service separation examination, apparently accomplished in 
February 1953 based upon the date associated with his chest 
X-ray, reflects that his upper extremities were normal.  It 
indicates that he had no defects and that X-rays of both 
shoulders were essentially negative.

The reports of December 1953 VA orthopedic and 
neuropsychiatric examinations reflect the veteran's 
complaints relating to both shoulders.  There was no history 
of trauma.  The orthopedic diagnosis was no orthopedic 
disease, and the neuropsychiatric diagnoses included 
personality trait disturbance manifested by symptoms 
including a fixation on shoulder pain without organic cause 
to avoid responsibility.  The report of a December 1953 X-ray 
of the veteran's shoulders was within normal limits and no 
degenerative changes were noted.

Records relating to a VA hospitalization in June and July 
1955 reflect that the veteran complained of bilateral 
shoulder pain, greater on the left.  He reported that heavy 
lifting aggravated the pain and it was worse with weather 
changes.  The admission diagnosis was bursitis, left 
shoulder, recurrent, acute.  All clinical findings were 
negative and X-rays of both shoulders were normal.  The final 
diagnosis was observation for left shoulder pain, no evidence 
of orthopedic disease found.

A May 1962 statement provided by M. E. Malakoff, M.D., a 
private physician, reflects that he had treated the veteran 
in 1953, at which time the veteran complained of movement of 
the left shoulder.  The statement reflects that the veteran 
still complained of pain on movement of the left shoulder and 
the impression was traumatic arthritis of the left shoulder.

An August 1981 VA treatment record reflects that the veteran 
reported that he was status post open reduction of a right 
shoulder fracture 10 years before and had a one-year history 
of constant pain.  Impingement syndrome was indicated.  An 
October 1981 VA treatment record reflects that the veteran 
had bilateral impingement syndrome.  The report of a July 
1981 VA X-ray of the veteran's right shoulder reflects that 
there were mild degenerative changes present.  The report of 
a January 1982 VA X-ray of the veteran's left shoulder 
reflects that there was mild degenerative disease present.  
VA and private treatment records, dated thereafter, continue 
to reflect complaints and treatment related to the veteran's 
shoulders.

A June 1999 opinion by a VA board-certified orthopedic 
surgeon reflects that he had reviewed the veteran's claims 
file, including service medical records, post service medical 
evidence, and statements contained in the record.  It was the 
orthopedist's opinion that the veteran's bilateral shoulder 
complaints in the military did not result in the development 
of impingement syndrome in subsequent years.  It was offered 
that the development of impingement syndrome is a wear and 
tear process and not associated with any specific trauma.  It 
concludes that the veteran has bilateral shoulder impingement 
syndrome and may have rotator cuff tear but the aching type 
discomfort reported by the veteran during service did not 
have anything to do with subsequent development of 
impingement syndrome.  It was also indicated that there were 
examples and statistical surveys that indicate that aching 
type discomfort in various joints does not lead to definitive 
arthritic processes or chronic tendinopathy.  It was 
concluded that sleeping in the cold in Korea or loading heavy 
objects during the course of a normal military career did not 
have anything to do with development of impingement syndrome 
because impingement syndrome developed over a long period of 
time and was not related to a short-term episodic discomfort 
as described in the service medical record.

The report of an April 2000 VA orthopedic examination 
reflects that the veteran's complete medical record and 
history as well as statements associated with the claims file 
had been reviewed.  The veteran was examined and X-rays of 
the shoulders were made.  The diagnosis was bilateral 
shoulder impingement with early rotator cuff arthropathy, 
bilaterally.  The examiner indicated that the veteran 
currently had significant bilateral shoulder disability that 
was consistent with physical findings and the veteran's 
history of hard work throughout his life.  The opinion 
indicates that there was no evidence to support traumatic 
injury during active military service and there was a natural 
history of degenerative changes about the veteran's shoulder 
with no history of specific traumatic event.

The veteran's service medical records and post service 
treatment records, exclusive of the June 1999 and April 2000 
reports, will all be accorded medium probative weight because 
they were created, in substance, contemporaneously with 
treatment provided the veteran, with the exception of the May 
1962 reference to May 1953 treatment, and because they were 
for the purpose of determining whether and if the veteran had 
disability of the shoulders or for the specific purpose of 
treating identified disability.  However, these records do 
not indicate that the individuals providing the veteran's 
care had the opportunity to accomplish a complete review of 
all of the medical evidence relating to his shoulders.  The 
June 1999 and April 2000 VA orthopedic reports will be 
accorded large probative weight because in each instance the 
physician offering the report had the opportunity to review 
in detail all of the medical evidence available relating to 
the veteran's shoulders and were responding to the specific 
question of whether the veteran currently had any disability 
of his shoulders that was related to his active service.  

The veteran's statements and the many additional lay 
statements that have been offered by individuals who were 
acquainted with the veteran prior to, during, and subsequent 
to his military service, will be afforded medium probative 
weight to the extent that these individuals are competent to 
offer their testimony.  In this regard, none of these 
individuals have been indicated to possess any medical 
expertise.  Therefore, they are not qualified, as lay 
persons, to offer medical opinions or diagnoses or etiologies 
with respect to any symptoms.  See Grottveit and Espiritu.

On the basis of the record and the probative weights assigned 
to the various evidence, a preponderance of the evidence 
reflects that the veteran did not have complaints relating to 
his shoulders prior to service, but did have complaints 
relating to his shoulders during service and after service.  
This conclusion is based upon the veteran's as well as the 
other lay statements that have been offered.  A review of the 
record reflects that there is no competent medical evidence 
that indicates that the veteran had any chronic disability, 
including arthritis, of either his right or left shoulder 
during active service or that he had arthritis of either 
shoulder within one year of his final discharge from active 
service.  Rather, the competent medical evidence indicates 
that X-rays during service, of both shoulders, were 
essentially negative and there was no abnormality of his 
upper extremities at the time he separated from service.  
Further, the competent medical evidence indicates that he did 
not have arthritis of either shoulder in December 1953 or 
during a period of hospitalization in June and July 1955.  
Further, the competent medical evidence indicates that he did 
not have chronic disability of either shoulder in December 
1953 or during the hospitalization in June and July 1955.  
The May 1962 report from Dr. Malakoff indicates that the 
veteran was seen with complaints relating to his left 
shoulder in 1953 but does not indicate that he had any 
chronic disability, including arthritis, of his left shoulder 
at that time.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had chronic disability of 
either shoulder during service or that he had arthritis of 
either shoulder within one year of discharge from active 
service.

Dr. Malakoff, in the May 1962 statement, indicates that the 
veteran continued to complain of pain of movement of the left 
shoulder and offered an impression of traumatic arthritis of 
the left shoulder.  VA treatment records, in the early 
1980's, indicate that the veteran had arthritis of both 
shoulders and impingement syndrome of both shoulders and 
associated these disabilities with the veteran's complaints.  
The June 1999 and April 2000 reports specifically reviewed 
the veteran's medical record for the purpose of determining 
whether or not there was a relationship between the veteran's 
currently manifested bilateral shoulder disability and his 
complaints during active service and thereafter.  In light of 
the probative weights that have been accorded to the 
respective evidence, there is evidence of medium probative 
weight that provides a relationship between the veteran's 
ongoing complaints and his currently manifested disability 
and there is evidence of large probative weight that is 
against a finding of any relationship between the veteran's 
complaints during service and his currently manifested 
disability, as well as evidence of medium probative weight 
that specifically dissociates complaints in service and post 
service through 1955 with any shoulder disability.  Further, 
the evidence of large probative weight specifically 
associates current bilateral shoulder disability with post 
service activity.  The evidence of medium probative weight, 
that associates complaints with shoulder disability, does not 
distinguish between whether current disability is related to 
inservice or post service activity, but merely associates 
current disability with the veteran's current complaints.  
Therefore, a preponderance of the evidence is against a 
finding that any currently manifested disability of the 
veteran's right or left shoulder was shown during service, 
that arthritis was shown within one year of service, or that 
there is any continuity of symptomatology between currently 
manifested disability and inservice complaints, because a 
preponderance of the evidence specifically supports a finding 
that current disability is not related to inservice 
complaints.  Since a preponderance of the evidence is against 
a finding that the veteran has current disability of the 
right or left shoulder that is related to active service, his 
claims must fail and service connection for either disability 
of the right or left shoulder is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
A preponderance of the evidence being against the claim the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

